






CURTISS-WRIGHT CORPORATION
RETIREMENT PLAN
As Amended and Restated effective January 1, 2010
SEVENTH INSTRUMENT OF AMENDMENT
Recitals:
1.
Curtiss-Wright Corporation (the “Company”) has heretofore adopted the
Curtiss‑Wright Corporation Retirement Plan (the “Plan”) and has caused the Plan
to be amended and restated in its entirety effective as of January 1, 2010.

2.
The Plan consists of two separate components: the EMD Component, which applies
to eligible employees of Curtiss-Wright Electro-Mechanical Corporation as
provided in the EMD appendix to the Plan, and the CWC Component, which applies
to other employees eligible to participate in the Plan (the “CWC Component”).

3.
Subsequent to the most recent amendment and restatement of the Plan, the Company
has decided to amend the CWC Component to provide that employees will not earn
benefits after their transfer from a nonrepresented position to a represented
position covered by a collective bargaining agreement that does not provide for
coverage under the Plan.

4.
Articles 12.01 and 12.02 of the CWC Component permit the Company to amend the
CWC Component, by written resolution, at any time and from time to time.

5.
Article 11.02(b) of the CWC Component authorizes the Curtiss-Wright Corporation
Administrative Committee to adopt certain CWC Component amendments on behalf of
the Company.

Amendment:
For the reasons set forth in the Recitals to this Instrument of Amendment, the
CWC Component of the Plan is hereby amended in the following respects:
1.
Effective January 1, 2014, Article 2.01 is amended by adding the following
paragraph (i) to read as follows:

(i)
An Employee who has transferred from a nonrepresented position to a position
represented by a union that has not negotiated a benefit under this Plan
pursuant to the provisions of Article 16(d)(i)(A) after December 31, 2013 shall
not be eligible to accrue benefits in accordance with the provisions of Article
6 on or after the date of such transfer.

2.
Effective January 1, 2014, Article 16(d)(i)(A) is amended in its entirety to
read as follows:

(A)
Credited Service for Benefit Accrual Purposes. All service with the Company or
an Affiliated Company in such transferred position shall be included in
determining the Employee’s years of Credited Service for purposes of determining
the amount of the Employee’s benefit under Article 6 except that any service
rendered while the Employee is eligible to accrue benefits under Article 9,
would be eligible to accrue benefits under Article 9 but for the fact that his
employment is covered by a collective bargaining agreement to which the Company
is a party and that does not provide for coverage under the Plan or is eligible
to participate in another qualified defined benefit pension plan shall be
excluded.





--------------------------------------------------------------------------------




Except to the extent amended by this Instrument of Amendment, the Plan shall
remain in full force and effect.
IN WITNESS WHEREOF, this amendment has been executed on this ____ day of
__________________, 2013.


Curtiss-Wright Corporation
Administrative Committee




By:        


Date:        




